Citation Nr: 0926081	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  04-02 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for polyneuropathy, to 
include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision from 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO), which, in pertinent part, denied 
entitlement to service connection for peripheral neuropathy, 
neurological condition, and residuals of benign growth in 
thyroid as a result of exposure to herbicides.  

The Veteran withdrew his request for a Board hearing in 
February 2005 in a timely manner.  

The issue has been re-characterized to comport to the 
evidence of record, particularly the November 2003 statement 
of the case (SOC) and December 2003 substantive appeal to the 
Board.  See 38 C.F.R. § 20.200.

In September 2006, the Board remanded the Veteran's current 
claim for additional development, including a VA examination.  
Additionally, in its September 2006 decision the Board denied 
entitlement to service connection for parathyroidism, which 
is no longer before the Board.  See 38 C.F.R. § 20.1100.

The Veteran submitted additional evidence that had not been 
considered by the RO to the Board in June 2009.  However, a 
remand pursuant to 38 C.F.R. § 20.1304 is not necessary 
because, given the favorable outcome noted above, no 
conceivable prejudice to the Veteran could result from the 
grant of service connection.  See, Bernard v. Brown, 4 Vet. 
App. 384. 393 (1993).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).



FINDING OF FACT

Resolving all doubt, the competent evidence shows a 
relationship between the current polyneuropathy and service.


CONCLUSION OF LAW

Polyneuropathy, to include as due to herbicide exposure, was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's service connection claim for polyneuropathy, to 
include as due to herbicide exposure, has been considered 
with respect to VA's duties to notify and assist.  Given the 
favorable outcome noted above, no conceivable prejudice to 
the Veteran could result from the grant of service 
connection.  See Bernard, 4 Vet. App. at 393.

Analysis

The Veteran seeks service connection for polyneuropathy.  The 
Veteran contends that his polyneuropathy is related to 
exposure to dichloro diphenyl trichloroethane (DDT) and 
arsenic during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present polyneuropathy disability.  
Private neurology treatment records dated in February 2001 
note that following numerous examinations the Veteran was 
given an impression of a history most consistent with 
polyneuropathy.  October 2004 private treatment records 
indicate that the Veteran was given an impression of 
polyneuropathy, with gait imbalance.  A VA examination was 
conducted in May 2007.  The examiner indicated that the 
Veteran has peripheral neuropathy and that he has no 
sensation below his thighs.

The Veteran states that during service he was assigned to mix 
DDT in 55-gallon drums and spray for insects, and that he was 
not given protective equipment such as gloves or a mask.  He 
also contends that he used arsenic to bait rats.  The Veteran 
also submitted a buddy statement dated in December 2001, 
which indicates that the Veteran's primary responsibility was 
extermination of pests while serving at Camp David and the 
author of the letter and the Veteran used DDT without any 
protective gear.  The Board finds the Veteran to be credible 
and concedes the Veteran's exposure to DDT and arsenic during 
service.  

As the record shows a current polyneuropathy disability and 
exposure to DDT and arsenic during service, the determinative 
issue is whether these are related.   

A May 2002 private medical opinion notes that DDT and arsenic 
are well known to be toxic to the nervous system and that the 
exposure the Veteran had to these two compounds could 
certainly contribute to his neuropathy.  

A July 2006 medical journal article indicates that pesticide 
exposure can cause delayed neuropathy.  

A May 2007 VA examination report notes that following a 
through review of the claim file, the examiner opined that it 
is at least as likely as not that the toxic elements or 
compounds the Veteran was exposed to may have as their 
presenting features years after the fact, a toxic neuropathy.  
The examiner also indicated that no other etiology of the 
Veteran's peripheral neuropathy has been found despite 
extensive investigation by neurologists.  

There is no medical evidence of record that indicates that 
the Veteran's current polyneuropathy is not related to 
exposure to DDT and arsenic during service, and therefore at 
the very least, the evidence is in equipoise and any doubt is 
resolved in the Veteran's favor.  Accordingly, service 
connection polyneuropathy, to include as due to herbicide 
exposure, is warranted.


ORDER

Entitlement to service connection for polyneuropathy, to 
include as due to herbicide exposure is granted, subject to 
the rules and payment of monetary benefits.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


